Citation Nr: 1809915	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  17-47 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board acknowledges that the Veteran's claim was initially adjudicated as entitlement to service connection for depression.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for one psychiatric disorder may encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the Board has recharacterized the Veteran's claim more broadly.

In December 2017, the decided the issues of entitlement to an increased evaluation for the Veteran's service-connected left ankle and left foot disabilities and left and right ankle scars.  The Board remanded the issues of entitlement to an increased evaluation for a right shoulder disability and to service connection for a left knee disorder for further development.  However, that development has not yet been completed, and the RO has not readjudicated the claims.  As such, those issues remain in remand status and are not before the Board at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  The Veteran has asserted that he suffers from depression as a result of his service-connected disabilities, including his left ankle and right shoulder disabilities.  For example, in June 2011 and August 2011 statements, he claimed that his right shoulder surgery had caused both mental and physical problems, including sleep disruption and addiction to painkillers.  He also stated in his May 2015 notice of disagreement that he had become very depressed because of chronic pain from his left foot and ankle disabilities.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any acquired psychiatric disorder that may be present.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records dated since March 2017.

2.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  

For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder manifested in service or is otherwise related to his military service.  

He or she should also opine as to whether it is at least as likely as not that any current psychiatric disorder is either caused by or permanently aggravated by his service-connected disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




